Citation Nr: 1506130	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  08-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral arthritis, status post patella fracture and arthroscopy, prior to March 30, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis, from May 12, 2006 through March 30, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis, from May 12, 2006 through June 27, 2011.

5.  Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

A hearing was held before the undersigned Acting Veterans Law Judge in March 2010; and a copy of the hearing transcript has been added to the claims file.

In an August 2010 rating decision, the RO increased the evaluation for the Veteran's left knee patellofemoral arthritis from 10 to 100 percent, effective from March 30, 2010, the date of a left total knee arthroplasty, and assigned it a 30 percent evaluation from June 1, 2011.  The RO's decision further eliminated a separate 10 percent rating that had been assigned for the Veteran's left knee osteoarthritis, effective from March 30, 2010.

The next day in August 2010, the Board remanded this matter for additional evidentiary and procedural development.  In November 2010, the RO essentially reissued its August 2010 rating decision.

In February 2012, the RO issued a rating decision granting a 100 percent rating for the Veteran's right knee disability, effective from June 28, 2011, the day the Veteran had right knee total arthroplasty surgery.  Following the recovery period, it assigned a 30 percent rating, effective from August 1, 2012, under Diagnostic Code 5055.

In October 2012, the Board remanded this matter for additional evidentiary and procedural development.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to March 30, 2010, the Veteran's left knee patellofemoral arthritis, status post patella fracture and arthroplasty, did not cause moderate or severe recurrent subluxation or lateral instability of the left knee.

2.  Between May 12, 2006 and March 30, 2010, the Veteran's left knee osteoarthritis did not result in ankylosis or limit flexion of the knee to 30 degrees or less or limit extension to 15 degrees or more. 

3.  For the period from June 1, 2011, onwards, the Veteran's left knee disability is rated as status post left total knee arthroplasty and is manifested by intermediate degrees of residual weakness, pain, and limitation of motion.

4.  Between May 12, 2006 and June 27, 2011, the Veteran's right knee osteoarthritis did not result in ankylosis or limit flexion of the knee to 30 degrees or less or limit extension to 15 degrees or more.

5.  For the period from August 1, 2012, the Veteran's right knee disability is rated as status post right total knee arthroplasty and is manifested by intermediate degrees of residual weakness, pain, and limitation of motion


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for left knee patellofemoral arthritis, status post patella fracture and arthroscopy, prior to March 30, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for an evaluation greater than 10 percent for left knee osteoarthritis, from May 12, 2006 through March 30, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, 5256, 5258, 5259, 5261 (2014).

3.  The criteria for an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

4.  The criteria for an evaluation greater than 10 percent for right knee osteoarthritis, from May 12, 2006 through June 27, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, 5256, 5258, 5259, 5261 (2014).

5.  The criteria for an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims of entitlement to increased evaluations for right knee disabilities arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to notify was satisfied for the claim for increased ratings for the left knee by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  VA also provided additional, detailed notice in June 2008.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board observes that the development ordered in the August 2010 and October 2012 remand orders has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that in the discussion portion of the October 2012 remand, the Board discussed obtaining records pertaining to the Veteran's Workers Compensation claim.  Review of the claims file shows that records from the Department of Labor, Duty Status Reports, have been submitted for review.  These reports were completed by the Veteran's private medical provider.  There is no indication in the claims file that additional records are outstanding or that any outstanding records would change the outcome of this case.  Moreover, the Board also asked the Veteran to provide authorization and release forms for all private providers that had treated his knees.  No additional release forms were submitted; thus, no additional private treatment records could be obtained, to include any from the private provider that completed the Veteran's Duty Status Reports.

The Veteran was also afforded multiple VA Compensation and Pension examinations.  The first was conducted in July 2006 by a medical provider contracted by VA to perform the examination.  The second examination was conducted in March 2009 at a VA facility.  Neither examiner indicated that he or she reviewed the claims file; however, the examiners interviewed and examined the Veteran and provided detailed symptomatology pertinent to both knees.  Therefore, the examination reports are adequate for rating purposes.  The Veteran had additional examinations conducted at VA facilities in September 2010 and December 2012.  Both examiners indicated review of the claims file.  Each also interviewed and examined the Veteran and provided detailed symptomatology pertinent to both knees.  Therefore, the examination reports are adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  This does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a. 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion of the leg limited to 45 degrees warrants a 10 percent rating; flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) rating; extension of the leg limited to 10 degrees warrants a 10 percent rating; extension of the leg limited to 15 degrees warrants a 20 percent rating; extension of the leg limited to 20 degrees warrants a 30 percent rating; extension of the leg limited to 30 degrees warrants a 40 percent rating; and extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a.

Also potentially applicable is Diagnostic Code 5258, which states that cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent disability rating, and Diagnostic Code 5259, which states that cartilage, semilunar, removal of, symptomatic, warrants a 10 percent disability rating.  Diagnostic Code 5262 provides a 10 percent rating for impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

A knee replacement is rated 100 percent for 1 year following implantation of prosthesis (and such total rating follows an initial 1 month temporary total convalescent rating under 38 C.F.R. § 4.30 ).  Thereafter, residuals of a knee replacement are rated based on residuals, as follows: minimum rating is 30 percent; a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; and intermediate degrees (i.e., between a 30 percent and 60 percent rating) of residual weakness, pain or limitation of motion are to be rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

A. Factual Background

Private treatment records from Dr. A.L.C. show that the Veteran had left knee arthroscopy with a partial medial meniscectomy in December 2005.  The RO rated the Veteran 100 percent disabled from December 30, 2005 until January 31, 2006, based on treatment requiring convalescence.

At a February 2006 follow-up appointment, the Veteran reported doing well.  The examination revealed no evidence of ecchymosis or joint effusion.  The McMurray's and Lachman's tests were negative.  He had full ROM of the left knee.

In July 2006, a Compensation and Pension examination was conducted.  Symptoms included weakness; inability to walk long distances; stiffness with prolonged standing and excessive use; heat and swelling with excessive use, exprolonged standing or walking; locking or giving way when walking, standing, bending or rising from a seated position; and fatigue.  He had constant, localized pain that was burning, aching, and sharp in nature.  His pain level was at an 8 on the pain scale.  Pain could be elicited with physical activity and stress and was relieved with rest, medication, and heat and ice packs.  He reported having had flare-ups or incapacitating episodes as often as twice per month, which lasted a day; however, in the past year, he reported having had only one incapacitating episode.

Flexion of the left knee measured to 118 degrees, with pain starting at 118.  Extension was to 0 degrees.  The right knee measured from 0 degrees extension to 125 degrees of flexion, with pain at 125 degrees.  The examiner stated that both knees were additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, with pain having the major functional impact.  However, the examiner found a loss of 0 degrees.

Tests of the ligaments and meniscus of the right knee were normal.  Anterior and posterior cruciate ligament stability testing of the left knee were abnormal.  All other tests of the ligaments and meniscus of the left knee were normal.  X-rays showed minimal knee osteoarthritis of both knees.  The examiner stated that the Veteran's left knee diagnosis had changed from left knee patellofemoral arthritis, status post patella fracture and arthroscopy to status post surgery of the left knee and bilateral osteoarthritis of the knees.  The examiner stated that the effect of the Veteran's condition on his usual occupation and activities of daily living was moderate.

The Veteran had a VA orthopedic surgery consultation in July 2007.  The Veteran reported bilateral knee pain, with the left being worse than the right.  The report noted his history of having four to five injections of corticosteroids into his left knee along with a series of hyaluronic acid injections.  The steroids provided temporary improvement while the hyaluronic injections did not help.  He took hydrocodone for the pain.  The Veteran reported that he was a postal employee and was on his feet most of the day.  His left knee pain interfered with his ability to work.  He could walk only a block or less at a time depending on pain levels.  On examination, the provider observed a mild, antalgic limp.  The left knee showed mild effusion but full ROM.  He had tenderness medially.  The patella tracked well and the ligaments were stable.  At a follow-up appointment in February 2008, the Veteran reported no significant change in his left knee pain since July 2007; however, he wished to proceed with a total left knee replacement.  The provider found no significant change in the left knee since July.

Private treatment records show that the Veteran had left knee surgery on February 12, 2009.  The procedure was an arthroscopic partial left medial meniscectomy and arthroscopic chondroplasties of the femoral groove and the medial compartment.  

The Veteran had a VA examination in March 2009.  The Veteran reported worsening knee pain.  Pain in the left knee was constant and rated at a 6 on the pain scale.  Right knee pain was intermittent and rated at a 3 on the pain scale.  He reported flare-ups of both knees associated with prolonged walking and standing.  Flare-ups occurred daily after work and severely limited his activities.  During flare-ups, his pain ranged from a 6 to 8 on the pain scale.  He did not have flare-ups when he did not work.  He took medication for the pain.  The Veteran also reported stiffness, fatigability, lack of endurance, and grinding of both knees but no swelling, heat, or redness.  He complained of occasional instability and giving way, which occurred once per month.  He denied locking of the knees.  He had been using knee braces on both knees for 2 to 3 years.  He reported having had three surgeries on his left knee, with the most recent having been in 2009.  He reported having had one right knee surgery in the 1990s.  He had no reports of dislocation or recurrent subluxation.  

The Veteran continued to work but explained that his knee condition affected his ability to work because it prevented him from prolonged standing and walking.  He had to take at least 1 to 2 days of sick leave per month.  The knee condition also affected his activities of daily living because he could not play with his kids and his walking, standing, and bending were limited.  Further, he could not participate in softball.

The examiner observed a slight limp secondary to knee pain.  The knees were normal in appearance.  The left knee was mildly tender to palpation.  ROM of the knees was normal, with pain starting at 130 degrees.  The examiner observed no change in ROM after repetitive motion.  The knees were stable.   Testing was negative.  Reflexes were +1 bilaterally.

In his April 2009 substantive appeal, the Veteran reported that he could not function without medication.  Further, he could not walk or stand for any extended period of time and could not carry things because the extra weight bothered his knees.  He was on light duty at work due to the knees.

A treatment record from Dr. S.J., dated April 2009, shows the Veteran's left knee pain was at a 7 and right knee pain at a 5.  She observed bilateral crepitus and decreased ROM, bilaterally.  He had an antalgic gait.  She recommended continued participation in occupational therapy and use of knee braces, continued medications, and continued work restrictions.

The Veteran testified before the undersigned in March 2010.  He stated that his quality of life had diminished because of the knee pain.  He did not want to go anywhere because he knew he would have pain.  He did not participate in activities outside of his house.  He could walk 20 to 30 feet before the pain started or he needed to rest.  He tried to have knee replacement surgery but the surgery was postponed because the doctors could not intubate him.  The surgery was scheduled to occur March 30, 2010.  He indicated that knee replacement was suggested because of pain and because imaging showed bone on bone.  He took medications for his knees, which helped with the pain.  He also wore braces on both knees and occasionally used a cane.  The left knee popped and felt loose but did not lock up.  Once a month he would feel weakness or giving way of the left knee.  His condition prevented him from climbing stairs to the second level of his home.  Bending, stooping, and squatting were not possible with his knee condition.  The pain also interfered with his sleep

Private treatment records included the surgical records from the left knee replacement, which occurred on March 30, 2010.

The Veteran had a VA examination in September 2010.  The examiner reviewed the claims file.  The Veteran reported having a sharp ache and pain in his right knee.  Walking, to include walking on concrete floors at work, worsened his knee pain.  He did not use assistive devices other than a knee brace during his work shift.  His pain was a 2 on the pain scale.  Both knees were stable and no atrophy of the muscles around either knee was present.  ROM of the left knee measured from 0 degrees extension to 95 degrees flexion with no changes after repetitive motion.  ROM of the right knee was from 0 degrees extension to 120 degrees flexion with no changes after repetitive motion.  X-rays showed moderate knee joint arthritis, bilaterally.

The Veteran had another VA examination in December 2012.  The examiner reviewed the claims file.  The Veteran reported having had a left knee replacement in March 2010 that reduced his pain but did not improve his ROM.  The left knee continued to have stiffness and soreness that was worse with prolonged standing and walking.  He was unable to squat or kneel on the left side.  The Veteran reported having had a right knee replacement in June 2011, which reduced his pain but did not improve his ROM.  Since the surgery, he felt that his right knee was weaker.  He noticed the weakness when climbing stairs because he felt he could not place his full weight on the knee.  He had increased fatigue at the end of his workday.  He wore a knee brace to help support the knee.  He had increased pain when walking more than 20 feet and standing more than 30 minutes.  The Veteran reported that both knees would lock up and that he could not go down stairs without holding onto a rail.  He has fallen when going down stairs due to his knees buckling.  He had pain and flare-ups at the end of his workday.  He treated the pain with ice.  He wore knee braces on both knees when his knees flared up.  The Veteran reported that he switched positions at work and that the new position helped reduce the load on his knees.  He did not use sick leave in last year but went to work in pain.  He had pain during the workday.

Regarding flare-ups, they slow his pace and result in the use of knee braces for increased support of the knees.  ROM of the left knee measured from 0 degrees extension to 110 degrees flexion, with pain starting at 90 degrees.  ROM of the right knee measured from 0 degrees extension to 125 degrees of flexion.  Pain started at 115 degrees.  No additional loss of motion was observed after repetitive motion.  Functional loss was noted as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, and interference with sitting, standing and weight bearing.  Also observed was hypertrophy and pain evidenced by facial grimacing.  Both knees were tender to palpation.  Strength testing was normal with knee flexion, bilaterally, and slightly decreased on extension, bilaterally.  Both knees were stable with no subluxation.  The examiner noted that the Veteran had a meniscal tear in the left knee with frequent episodes of joint pain.  The condition was treated with a meniscectomy in the 1990s and 2005.  The Veteran had no residuals from the meniscectomy.

Regarding the bilateral knee replacements, the residuals included intermediate degrees of residual weakness, pain or limitation of motion.  Regarding past arthroscopic surgeries, the Veteran had no residuals.  The examiner observed a scar of the right knee measuring 21.5 cm by 0.5 cm.  The left knee also had a scar measuring 27 cm by 0.7 cm.  Both scars were well-healed and nontender, without evidence of breakdown.  A "U" shaped scar was also observed on the left knee and measured 16 cm by 1cm.  The scar was nontender and had no evidence of breakdown.

The examiner observed that the Veteran used bilateral knee braces five days per week at the end of his workday.  X-rays revealed degenerative or traumatic arthritis to both knees.  Regarding impact on employment, the examiner found that the Veteran would be limited in occupational requirements that include frequent or prolonged periods of walking, lifting or carrying heavy items, ascending and descending stairs or ramps, or squatting.  The Veteran would need frequent rest breaks to avoid prolonged standing.  His workplace sedentary environment may need modifications to allow him to alternate extending his knees rather than sitting with his knees flexed.

B. Analysis

i. Left Knee Patellofemoral Arthritis and Osteoarthritis 

The Veteran seeks an evaluation in excess of 10 percent for left knee patellofemoral arthritis, status post patella fracture and arthroscopy, prior to March 30, 2010.  The RO rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee.  The Veteran also seeks an evaluation in excess of 10 percent for left knee osteoarthritis between May 12, 2006 and March 30, 2010.  The RO rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, limitation of flexion of the knee.  The hyphenated diagnostic code in this instance indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and limitation of flexion of the left knee is a residual condition.  See 38 C.F.R. § 4.27.  As discussed above, for an increased rating under Diagnostic Code 5257, the evidence must show that the left knee had moderate or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a. For an increased rating under Diagnostic Code 5010-5260, the evidence must show limitation of flexion at 30 degrees or less.  Id.

First, the Board observes that the Veteran had left knee surgery in December 2005 and that he was rated 100 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5257, from December 30, 2005 to January 31, 2006 for convalescence pursuant to 38 C.F.R. § 4.30.  His rating returned to 10 percent disabling under Diagnostic Code 5257 as of February 1, 2006.  The Veteran had a second surgery on the left knee on February 12, 2009, and was rated 100 percent disabled under Diagnostic Code 5257 from February 12, 2009 until March 31, 2009 for convalescence pursuant to 38 C.F.R. § 4.30.  His rating returned to 10 percent disabling under Diagnostic Code 5257 as of April 1, 2009.  The Board will address the periods rated less than 100 percent disabling prior to March 30, 2010.

Unfortunately, the evidence dated prior to March 30, 2010 does not show that the Veteran has met the criteria for increased ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 or 5010-5260.  At a February 2006 follow-up appointment after the December 2005 surgery, the Veteran had full ROM and no subluxation or instability of the left knee, which weighs against the assignment of higher ratings.  The July 2006 VA examination report also weighs against the assignment of increased ratings.  This report indicated that the Veteran's left knee flexion measured to 118 degrees, which is far greater than the limitation to 30 degrees required for the next higher rating under Diagnostic Code 5010-5260.  Even considering the Veteran's complaints of pain, flare-ups, stiffness, weakness, fatigue, and lack of endurance after repetitive use, the Board cannot find that the limitation of flexion more nearly approximates a limitation to 30 degrees.  Moreover, the examiner found no additional loss of ROM after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Additionally, the examiner did not find evidence of moderate or severe subluxation or instability of the knee.  At most, anterior and posterior cruciate ligament stability testing was noted as abnormal, which supports the currently assigned 10 percent rating for slight recurrent subluxation or lateral instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Also weighing against the assignment of increased ratings are the July 2007 and February 2008 surgery consultation treatment records.  In July 2007, the Veteran had full ROM of the left knee with ligaments noted as stable.  No significant change was observed in February 2008.  The March 2009 VA examination report shows the Veteran reported occasional instability and giving way of the knee; however, testing showed stable knees.  At most, the evidence of record supports the current assignment of 10 percent for slight recurrent subluxation or instability of the knees.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  ROM of the left knee was normal, with pain starting at 130 degrees.  Even if the Board assumes that flexion was limited to 130 degrees due to pain, the ROM is still far greater than the limitation to 30 degrees required for the next higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The Board has also considered the Veteran's complaints of pain, flare-ups, stiffness, weakness, fatigue, and lack of endurance after repetitive use, but cannot find that the limitation of flexion more nearly approximates a limitation to 30 degrees.  Moreover, the examiner found no additional loss of ROM after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The Board has also considered the Veteran's testimony; however, the Veteran's testimony is not sufficient to support the assignment of higher ratings under Diagnostic Codes 5257 or 5010-5060.  At most he testified to having weakness or giving way of the left knee about once per month, which the Board finds equivalent to slight recurrent subluxation or lateral instability of the knee under Diagnostic Code 5257.  He did not testify that his ROM was limited to or nearly to 30 degrees.

Consequently, the Board finds that ratings in excess of 10 percent are not warranted under Diagnostic Codes 5257 or 5010-5260 prior to March 30, 2010.  Simply, the evidence does not show that the Veteran's left knee exhibited moderate or severe recurrent subluxation or lateral instability.  Further, the evidence does not show that the left knee flexion has been limited to 30 degrees or less at any time prior to March 30, 2010.  Even considering additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board cannot find that limitation of flexion more nearly approximates the criteria for a 20 percent rating.

The Board has considered whether a rating is warranted under Diagnostic Code 5010-5261, limitation of extension, however, the evidence does not show that the Veteran's extension of the left knee has been limited to 10 degrees or more prior to March 30, 2010.  The Board has also considered whether a separate rating is warranted under Diagnostic Codes 5258 and 5259; however, the evidence does not show that the Veteran has had frequent episodes of "locking" of the knee or effusion into the joint.  Further, the medial meniscectomy performed in December 2005 has not been noted as symptomatic.

Finally, there is no evidence of ankylosis, impairment of tibia and fibula, or genu recurvatum; therefore, separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted.

In summary, the evidence of record does not reveal impairment sufficient to meet the rating criteria in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for left knee patellofemoral arthritis or under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, for left knee osteoarthritis prior to March 30, 2010.  The preponderance of the evidence is against assignment of higher ratings under these diagnostic codes for disabilities of the left knee prior to March 30, 2010 and as such, the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ii. Left Knee Total Arthroplasty

The Veteran had a total left knee replacement, or arthroplasty, on March 30, 2010.  At this time, the RO began to rate the left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055 instead of Diagnostic Codes 5010-5260 and 5257.  As discussed above, Diagnostic Code 5055 and Note (1) essentially provide the Veteran with a total rating for the left knee for 13 months.  As such, the Veteran's total rating commenced on March 30, 2010 and continued until June 1, 2011, at which time the Veteran's rating was reduced to 30 percent under Diagnostic Code 5055.  For a rating in excess of 30 percent, the Veteran must have chronic residuals consisting of severe painful motion or weakness in the left leg or in the alternative, the left knee can be rated on ankylosis (Diagnostic Code 5256), limitation of extension of the knee (Diagnostic Codes 5261), or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  The residuals are to be rated by analogy.

In this case, the Board finds that a rating in excess of 30 percent is not warranted for the left knee total arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5261.  First, the Veteran's left knee is not ankylosed, thus a compensable rating is not warranted under Diagnostic Code 5256.  Second, the Veteran has full extension of the left knee, which warrants a noncompensable rating under Diagnostic Code 5261.  Even considering additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board cannot find that the Veteran's disability picture is of the severity to warrant a rating in excess of 30 percent for limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Third, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  Id.  While the Veteran reported that he wears knee braces five days per week, the evidence does not show that knee braces are required.  The examiner observed that the Veteran's left knee strength on flexion was normal and only slightly decreased with extension.  The left knee was noted as stable with no subluxation.  As such, even rating by analogy, the Board cannot find that a rating in excess of 30 percent is warranted under Diagnostic Code 5262 for his left knee replacement as the evidence does not show loose motion requiring a knee brace.

Finally, the Board finds that a rating in excess of 30 percent is not warranted under 5055.  The Board acknowledges the Veteran's complaints of pain and weakness of the left knee.  However, strength testing was normal with knee flexion and only slightly decreased on extension.  Further, the examiner specifically found that the residuals from the left knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.

Therefore, in view of the foregoing discussion, the claim for a rating in excess of 30 percent for a service-connected left knee total arthroplasty from June 1, 2011 must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49 (1990).



iii. Right Knee Osteoarthritis and Total Arthroplasty

Between May 12, 2006 and June 27, 2011 the Veteran was rated 10 percent disabled for right knee osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, traumatic arthritis resulting in limitation of flexion.  He seeks an increased rating for this disability.  On June 28, 2011, the Veteran had a total right knee replacement, at which time the RO began to rate the right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055 instead of Diagnostic Code 5010-5261.  For a rating in excess of 10 percent prior to June 28, 2011, the evidence must show limitation of flexion at 30 degrees or less.  Id.  Unfortunately, the evidence does not support the assignment of a higher rating.  The July 2006 VA examination report shows ROM of the right knee from 0 degrees extension to 125 degrees of flexion, with pain starting at 125 degrees.  Even considering the Veteran's complaints of pain, flare-ups, stiffness, weakness, fatigue, and lack of endurance after repetitive use, the Board cannot find that the limitation of flexion more nearly approximates a limitation to 30 degrees.  Moreover, the examiner found no additional loss of ROM after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

Also weighing against the assignment of an increased rating is the March 2009 VA examination report.  This report shows that ROM of the right knee was normal, with pain starting at 130 degrees.  Even if the Board assumes that flexion was limited to 130 degrees due to pain, the ROM is still far greater than the limitation to 30 degrees required for the next higher rating under Diagnostic Code 5010-5260.  The Board has also considered the Veteran's complaints of pain, flare-ups, stiffness, weakness, fatigue, and lack of endurance after repetitive use, but cannot find that the limitation of flexion more nearly approximates a limitation to 30 degrees.  Moreover, the examiner found no additional loss of ROM after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The Board has also considered the Veteran's testimony; however, the Veteran's testimony is not sufficient to support the assignment of a higher rating under Diagnostic Code 5010-5060.  At most he testified about pain, flare-ups, stiffness, weakness, fatigue, and lack of endurance; however, no evidence was provided regarding limitation of flexion. 

Consequently, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5010-5260 between May 12, 2006 and June 27, 2011.  Simply, the evidence does not show that the Veteran's right flexion has been limited to 30 degrees or less at any time prior to June 27, 2011.  Even considering additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board cannot find that limitation of flexion more nearly approximates the criteria for a 20 percent rating.

The Board has considered whether a rating is warranted under Diagnostic Code 5010-5261, limitation of extension, however, the evidence does not show that the Veteran's extension of the right knee has been limited to 10 degrees or more prior to June 27, 2011.  The Board has also considered whether a separate rating is warranted under Diagnostic Code 5257, however, the evidence does not show that the Veteran has had recurrent subluxation or lateral instability of the knee.  Finally, there is no evidence of ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of tibia and fibula, or genu recurvatum; therefore, separate ratings under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not warranted.

In summary, the evidence of record does not reveal impairment sufficient to meet the rating criteria in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, for right knee osteoarthritis between May 12, 2006 and June 27, 2011.  The preponderance of the evidence being against the claim, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also finds that a rating in excess of 30 percent is not warranted for the right knee replacement, or arthroplasty, from August 1, 2012.  For a rating in excess of 30 percent, the Veteran must have chronic residuals consisting of severe painful motion or weakness in the right leg or in the alternative, the right knee can be rated on ankylosis (Diagnostic Code 5256), limitation of extension of the knee (Diagnostic Codes 5261), or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  The residuals are to be rated by analogy.

In this case, the Board finds that a rating in excess of 30 percent is not warranted for the right knee total arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5261.  First, the Veteran's right knee is not ankylosed, thus a compensable rating is not warranted under Diagnostic Code 5256.  Second, the Veteran has full extension of the right knee, which warrants a noncompensable rating under Diagnostic Code 5261.  Even considering additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board cannot find that the Veteran's disability picture is of the severity to warrant a rating in excess of 30 percent for limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Third, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  Id.  While the Veteran reported that he wears knee braces five days per week, the evidence does not show that knee braces are required.  The examiner observed that the Veteran's right knee strength on flexion was normal and only slightly decreased with extension.  The left knee was noted as stable with no subluxation.  As such, even rating by analogy, the Board cannot find that a rating in excess of 30 percent is warranted under Diagnostic Code 5262 for his left knee replacement as the evidence does not show loose motion requiring a knee brace.

Finally, the Board finds that a rating in excess of 30 percent is not warranted under 5055.  The Board acknowledges the Veteran's complaints of pain and weakness of the left knee.  However, strength testing was normal with knee flexion and only slightly decreased on extension.  Further, the examiner specifically found that the residuals from the right knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.

Therefore, in view of the foregoing discussion, the claim for a rating in excess of 30 percent for a service-connected left knee total arthroplasty from June 1, 2011 must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49 (1990).


III. Extraschedular Ratings

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2014).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

After reviewing the evidence of record, the Board finds that there is no evidence that the Veteran's service-connected bilateral knee disabilities have presented such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected knee disabilities.  Although the clinical evidence indicates that the Veteran is limited in his capacity to engage in any occupation that requires him to perform physical activities that involve prolonged standing, sitting, or walking, there is no clinical evidence that deems him to be precluded from performing sedentary work.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  

The Board cannot concede that the Veteran's left or right knee disability, standing by itself, causes marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by either knee disability is exceptional or unusual.  Having reviewed the record with these mandates in mind, the Board finds that the staged schedular ratings presently assigned adequately reflect the state of the Veteran's left and right knee disabilities for the periods to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration.

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such circumstances are not present here.  The record reflects that the Veteran is gainfully employed.  Consequently, the Board finds there is no implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. at 453.


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral arthritis, status post patella fracture and arthroscopy, prior to March 30, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis, from May 12, 2006 through March 30, 2010, is denied.

Entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011, is denied.

Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis, from May 12, 2006 through June 27, 2011, is denied.

Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


